Citation Nr: 0804340	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-38 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue to include 
as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for muscle aches and 
weakness to include as due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
including eczema, to include as due to undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches, to include as due to undiagnosed illness.

5.  Entitlement to service connection for abnormal blood 
count, to include as due to undiagnosed illness.
 
6.  Entitlement to service connection for narcolepsy, to 
include as due to undiagnosed illness.

7.  Entitlement to rating in excess of 10 percent for 
diarrhea.

8.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the mandible.

9.  Entitlement to an increased (compensable) rating for 
residuals of a burn on the left arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
May 1995, to include service in the Southwest Asia Theater of 
operation from January 1991 to June 1991.  The veteran 
currently lives in Germany.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The issue of entitlement to an increased rating for residuals 
of a fracture of the mandible, and the issues of service 
connection for fatigue, skin disability, migraine headaches, 
and narcolepsy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Based on a review of the November 2000 rating decision, 
the Board has determined that service medical records, which 
are new and material evidence, were in effect added to the 
file subsequent to the November 2000 final rating decision.

2.  The veteran does not have objective indications of a 
chronic undiagnosed illness manifested by muscle aches and 
weakness.

3.  The only blood measurements during service which were 
outside of normal range were glucose and triglyceride 
measurements.  These were laboratory findings which have not 
been shown to be reflective of any disability, and other 
abnormalities of the blood, first shown several years after 
discharge from service, are not related to the veteran's 
service.

4.  An August 2003 rating decision continued the 
noncompensable disability evaluations for service-connected 
diarrhea and burn of the left arm, and the veteran was so 
notified in a letter dated September 4, 2003.

5.  In a September 2003 notice of disagreement, the veteran 
expressed disagreement with the evaluation of his diarrhea 
and burn scarring of the left arm.

6.  An April 7, 2004 statement of the case included the 
issues of the evaluations of the diarrhea and burn of the 
left arm.

7.  The veteran did not include the issues of the evaluations 
of the diarrhea and burn of the left arm in his statement 
received in August 2004 or his VA Form 9 received in January 
2005.

8.  The veteran's representative included the issue of the 
evaluations of the diarrhea and burn of the left arm in 
statements in April 2006 and August 2007.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the 
claims for service connection for fatigue, muscle aches and 
weakness, skin disability, and migraine headaches are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2007).

2.  Service connection for a disability manifested by muscle 
aches and weakness, including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Service connection for abnormal blood count, to include 
as due to an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

4.  The veteran has not submitted a timely substantive appeal 
with regard to the August 2003 rating action denying a higher 
disability evaluation for the burn scar on the left arm. 38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 
20.302 (2007).

5.  The veteran has not submitted a timely substantive appeal 
with regard to the August 2003 rating action denying a higher 
disability evaluation for diarrhea. 38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.202, 20.302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108. 
Under VA regulations, an appeal consists of a timely filed 
NOD, and, after an SOC is furnished, a timely filed 
substantive appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2007).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information. If the Statement of the 
Case addressed several issues, the Substantive Appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed. Proper completion and filing of a substantive 
appeal are the last actions a veteran needs to take to 
perfect an appeal. 38 C.F.R. § 20.202. A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the veteran or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b). If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he is statutorily barred from appealing the RO 
decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question. When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s). The date of 
mailing of the notice will be presumed to be the same as the 
date stamped o the letter of notification. The Board may 
dismiss any case over which it determines it does not have 
jurisdiction. 38 C.F.R. § 20.101(d) (2007). The Board sent 
the veteran a letter notifying him that he failed to file a 
substantive appeal as to the issues of a higher evaluation 
for the burn scar on the left arm and for diarrhea on 
December 4, 2007. No response was received from the veteran 
during the 60-day response period.

In this case, an August 2003 rating decision continued the 
noncompensable disability evaluations for service-connected 
diarrhea and burn of the left arm, and the veteran was so 
notified in a letter dated September 4, 2003.  The veteran 
expressed disagreement with the evaluation of his diarrhea 
and burn scarring of the left arm in a September 2003 notice 
of disagreement.  The RO included these issues in an April 7, 
2004 statement of the case.  The veteran did not include the 
issues of the evaluations of the diarrhea and burn of the 
left arm in his statement received in August 2004 or his VA 
Form 9 received in January 2005.  The veteran's 
representative, however, included the issue of the 
evaluations of the diarrhea and burn of the left arm in 
statements in April 2006 and August 2007.  These documents, 
however, were not filed within the required time period to be 
considered a timely Substantive Appeal concerning the issue 
of entitlement to service connection for actinic keratoses.

The veteran did not submit a timely substantive appeal on the 
issues of higher evaluations for the burn scar on the left 
arm and for diarrhea. Accordingly, the Board may not 
entertain the application for review since it is not in 
conformity with the laws regarding appeals to the Board. The 
Board is without jurisdiction to consider the issues of 
higher evaluations for the burn scar on the left arm and for 
diarrhea. The RO's August 2003 decision is final and the 
appeal as to these issues must be dismissed. 38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. § 20.201(d), 20.200, 
20.202, 20.302(b), 20.1103 (2007).



New and Material Evidence Claims

While the text of 38 C.F.R. § 3.156 was included in the April 
2004 SOC, the RO analyzed the fatigue, muscle aches, skin 
disability, and migraine headaches claims on a de novo basis 
and continued to deny the claims on the merits.  
Notwithstanding the RO's apparent decision to reopen these 
claims, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claims on their merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In this case the veteran's claim for service connection for 
muscle aches and weakness, to include as due to undiagnosed 
illness, was denied by an unappealed July 1999 rating action.  
His claim for service connection for fatigue, his claim for 
service connection for a skin disability, and his claim for 
service connection for migraine headaches, all to include as 
due to undiagnosed illness, were denied by an unappealed 
November 2000 rating action.  In January 2003, the veteran 
submitted a request to reopen his claims for service 
connection for fatigue, muscle aches and weakness, migraine 
headaches, and skin disorders.  

The Board has reviewed the November 2000 final rating 
decision which denied the veteran's initial claim for service 
connection for headaches.  This decision denied the veteran's 
claim, in part, on the basis that the service medical records 
did not reveal any complaints or treatment for headaches.  
However, the Board has reviewed the veteran's service medical 
records and has found service medical records showing 
complaints of headaches in July 1992, October 1992, and April 
1995.  Furthermore, the April 1995 records indicate that the 
veteran struck his head and experienced a concussion in a 
motor vehicle accident.  

While the Board is unable to verify such, it must assume that 
all of the service medical records were not of record at the 
time of the July 1999 and November 2000 unappealed rating 
decisions.  Since the Board finds in effect that additional 
pertinent service medical records were added to the claims 
files subsequent to the unappealed rating decisions, the 
Board finds that new and material evidence has been submitted 
and that the claims for service connection for fatigue, 
muscle aches and weakness, migraine headaches, and a skin 
disability must be reopened.  See 38 C.F.R. § 3.156(c).

Muscle Aches and Weakness

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a  qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more by December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  A "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms; and any diagnosed 
illness that the Secretary determines.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a).

As relevant here, service connection for a disability due to 
an undiagnosed illness requires that such disability, by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  If the veteran's signs or symptoms have 
been attributed to a known clinical diagnosis, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf War veterans.

With regard to the veteran's claim that he has muscle aches 
and weakness due to undiagnosed illness, the Board notes that 
the veteran's service medical records do not indicate that 
the veteran ever complained of a generalized muscle aches and 
weakness during service.  The veteran was provided a VA Gulf 
War examination in January 1999, and while the veteran 
complained of muscle aches and weakness, the examiner did not 
find that the veteran had any objective signs of muscle aches 
and weakness.  At the end of the examination report the 
examiner listed the veteran's disabilities, and no mention 
was made of a muscle aches and weakness disability.  The 
Board notes that the veteran has specifically complained of 
joint pains of the shoulder, knees, and ankles, however a 
claim for a disability of the joints is not currently before 
the Board.  A review of the remainder of the medical evidence 
since discharge from service, both VA and private, fails to 
show any findings related to a muscle aches and weakness 
disability.  The service medical records and post service 
medical records as a whole do not show that the veteran 
experiences a disability characterized by generalized muscle 
aches and weakness.  

In this case there have been neither findings of "signs" nor 
any evidence of "non-medical indicators that are capable of 
independent verification" showing that the veteran has a 
chronic disability manifested by muscle aches and weakness.  
The allegations of the veteran that he experiences a muscle 
ache and weakness disability related to his service in the 
Persian Gulf is not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
the medical evidence does not indicate that the veteran has a 
disability manifested by muscle aches and weakness either due 
to an undiagnosed illness, or due to service in general, the 
preponderance of the evidence is against this claim and it 
must be denied

Abnormal Blood Count

The veteran asserts that he is entitled to service connection 
for an abnormal blood count.  The veteran reported that he 
had blood abnormalities during service and that he continues 
to have blood abnormalities.  The veteran has not specified 
that any particular disability has resulted from his claimed 
blood abnormalities.  

The veteran's service medical records reveal that the 
veteran's blood was tested on two occasions.  He had a high 
glucose level of 123 mg/dl in July 1993 and he had high 
triglycerides in February 1995.  All the other blood 
measurements in each of these tests were within normal 
ranges.  The service medical records do not indicate that the 
veteran had any other abnormal blood measurements during 
service.  The service medical records also do not reveal that 
the veteran had any disability associated with the glucose 
and triglyceride measurements.

Following service, the veteran was provided a VA examination 
in January 1999.  Testing of the veteran's blood revealed low 
fasting blood sugar and high triglycerides.  Several other 
blood measurement values were also noted to be outside of 
normal range.


The veteran has submitted blood test results performed in 
March 2001, July 2002, and August 2002.  The testing results 
each included many measurements that were not within the 
recommended ranges, including low glucose levels and high 
triglycerides.   

None of the veteran's medical records indicate that the 
veteran has any disability due to the abnormal glucose or 
triglyceride levels found during and after service.  Under 
applicable regulation, the term "disability" means impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1.  See also Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes 
that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The abnormal glucose and triglycerides levels 
represent only laboratory findings, and not any actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  Accordingly, service connection will be 
denied for this claimed condition.  Since the veteran has not 
been shown to have any disability resulting from the abnormal 
glucose or triglyceride measurements the veteran is not 
entitled to service connection for such as a result of an 
undiagnosed illness.  

The Board notes that post service analyses of the veteran's 
blood have shown measurements outside of normal for other 
components of the veteran's blood.  However, these other 
abnormal measurements were not shown to be present during 
service, and there is no medical evidence indicating that 
these more recent abnormal blood measurements are in any way 
related to service.  Since the only abnormal blood 
measurements shown both during service and currently have 
only been shown to be laboratory findings, and have not been 
shown by medical evidence to represent any current 
disability, service connection for abnormal blood count is 
not warranted.



Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Since the previously final claims of entitlement to service 
connection for fatigue, for muscle aches and weakness, for 
migraine headaches and for skin disability, all including as 
due to undiagnosed illness, have been reopened, the Board 
need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

By letters in March 2003 and January 2005, the RO notified 
the veteran of its duty to assist him in obtaining pertinent 
evidence and medical records to support his service 
connection claims as well as requested that he submit any 
supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement for his service 
connection claims.  The RO also requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the veteran was 
not given the specific notice required by Dingess until May 
2006, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained, the Board has determined that for all the claims 
decided in its decision, neither service connection nor an 
increased rating will be granted.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to disability 
ratings or effective dates.

The record reflects that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran has been provided VA fee-basis medical examinations.  
The veteran has submitted all private medical records that he 
listed on his authorization forms dated in December 2002.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims decided herein.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


ORDER

New and material evidence has been received and the claim for 
service connection for fatigue, the claim for service 
connection for muscle aches and weakness, the claim for 
service connection for a skin disability, including eczema, 
and the claim for service connection for migraine headaches, 
all to include as due to undiagnosed illness, are reopened.

Entitlement to service connection for muscle aches and 
weakness, including as due to undiagnosed illness, is denied.

Entitlement to service connection for abnormal blood count, 
to include as due to undiagnosed illness, is denied.
 
The appeal for a higher disability evaluation for the burn 
scar on the left arm is dismissed.

The appeal for a higher disability evaluation for diarrhea is 
dismissed.


REMAND

The veteran's service medical records reveal that the veteran 
complained of headaches in July 1992, October 1992, and April 
1995, and that the veteran struck his head and experienced a 
concussion in April 1995.  A January 1999 VA neurological 
examination contains a diagnosis of migraine headaches.  The 
examiner did not discuss the etiology of the veteran's 
headaches.  Since the veteran had headaches in service and 
since the veteran currently has a chronic headache 
disability, the Board finds that a VA examination of the 
veteran and corresponding medical opinion should be obtained.  
See 38 C.F.R. § 3.159(c)(4).


The January 1999 neurological examination report indicates a 
suspicion of narcolepsy due to military service.  In a 
November 1999 addendum the neurological examiner stated that 
diagnostic clarification was needed and that the veteran 
should be provided a sleep electro-encephalogram with a 
determination of the REM latencies.  Accordingly, the veteran 
should be provided the recommended VA sleep examination.  

The Board further notes that the January 1999 VA undiagnosed 
illness medical examination report indicates that the veteran 
complained of fatigue and states that the VA neurological 
examination report should be reviewed for this claimed 
disability.  The January 1999 VA neurological examination 
report does indicate that the veteran reported frequent 
tiredness that may be due to narcolepsy.  Since the veteran's 
claim for narcolepsy is being remanded for further 
evaluation, the veteran's fatigue claim must also be remanded 
for further evaluation as well.

The veteran maintains that he has a skin disability that is 
an undiagnosed illness which is due to his Persian Gulf 
service.  There is a May 2003 VA general medical examination 
which describes pustular skin changes of the thorax and 
shoulder.  The Board notes that such a skin disorder was not 
noted on VA dermatological examination in January 1999.  The 
Board finds that a new VA dermatological examination is 
necessary to get a full description of all skin disorders 
present and an opinion as to whether the veteran has any 
diagnosed skin disabilities that are related to service, or 
whether the veteran has any skin disability that is due to an 
undiagnosed illness.  

The veteran was provided a VA examination of his teeth and 
jaw in April 2003.  Subsequently, on his August 2004 notice 
of disagreement, the veteran reported that he was told by a 
dentist that he needed to get a plate placed in his jaw due 
to his service-connected residuals of a mandible fracture.  
Since it has been over four years since the veteran's last VA 
examination of the jaw, and since the veteran has indicated 
an increase in severity of his jaw disability, a VA 
examination to determine the current nature and extent of the 
veteran's residuals of a mandible fracture is indicated.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008), which held that the Veteran's Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
As the present appeal includes the evaluation of the service-
connected fracture of the mandible, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability evaluation, as required by 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  

2.  Arrange the veteran to have a VA 
examination to determine the nature and 
extent of the veteran's headache 
disability.  If possible the examiner 
should be provided the veteran's claims 
files for a review of the medical 
history.  If not possible, the examiner 
should be provided copies of the 
veteran's service medical records and 
copies of the VA examination reports 
dated in January 1999 and May 2003.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current headache disability is 
related to the complaints of headaches 
shown in the veteran's service medical 
records, or to any other incident of 
service.  Reasons and bases for all 
opinions should be provided.

3.  The veteran should be provided a VA 
neurological examination that includes a 
sleep electro-encephalogram with a 
determination of the REM latencies.  The 
examiner should determine whether or not 
the veteran has narcolepsy, and if so, 
provide an opinion as to whether it is as 
least as likely as not such disability is 
related to the veteran's military 
service.  The examiner should also note 
whether the veteran has objective signs 
of fatigue.  If chronic fatigue is found, 
the examiner should express an opinion as 
to whether such is due to narcolepsy, due 
to an undiagnosed illness, or due to some 
other etiology.  If possible the examiner 
should be provided the veteran's claims 
files for a review of the medical 
history.  If not possible, the examiner 
should be provided copies of the 
veteran's service medical records and 
copies of the VA examination reports 
dated in January 1999 and May 2003.

4.  Provide the veteran with a VA 
dermatological examination.  The examiner 
is requested to describe the nature, 
extent, and etiology of all skin 
disorders present.  With regard to each 
skin disorder present, the examiner is 
asked to state whether or not any such 
disability is due to a known diagnosis.  
If possible the examiner should be 
provided the veteran's claims files for a 
review of the medical history.  If not 
possible, the examiner should be provided 
copies of the veteran's service medical 
records and copies of the VA examination 
reports dated in January 1999 and May 
2003.  

5.  Provide the veteran with a VA dental 
examination.  The dental examiner should 
describe all current residuals of the 
veteran's fractured mandible.  The dental 
examiner should report the ranges of 
motion of the temporomandibular 
articulation, inter-incisal and lateral 
excursion, in millimeters.  The examiner 
should state whether there is any current 
displacement of the mandible, and if so, 
to what extent.  The examiner should also 
state whether there is any loss of 
masticatory function, and if so, to what 
extent. 

6.  Upon completion of the above 
requested development reconsider the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


